Citation Nr: 0201710	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  97-34 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant's grant of dependency and indemnity 
compensation was properly terminated following her July 1, 
1994 marriage.  


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who had active service from January 1941 to 
November 1941 and from January 1942 to January 1944, died in 
April 1984.  

This appeal arises from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), Muskogee, 
Oklahoma, which terminated the dependency and indemnity 
compensation (DIC) benefits of the appellant, the veteran's 
daughter, following her marriage.  

An August 1998 decision of the Board of Veteran's Appeals 
denied the appellant's claim, holding that termination of DIC 
benefits upon the appellant's marriage was proper.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court) which, in light of the passage of 
the Veterans Claims Assistance Act (VCAA), and pursuant to a 
joint motion, vacated the August 1998 Board decision and 
remanded the case to the Board for readjudication.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The appellant's attorney has maintained that the appellant 
has not been informed of all of the law and regulations 
pertaining to this claim.  A review of the claims folder 
reveals some confusion in 1996 and 1997 as to whether the 
appellant had a custodian, and if she did, who the custodian 
was.  Furthermore, because of this confusion, the possibility 
exists that the statement of the case and other pertinent 
correspondence was not mailed to the appellant at a current 
address.  

In order to afford the appellant due process of law, this 
case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied, including providing the 
appellant and her attorney the opportunity 
to submit evidence pertinent to this 
claim.  Furthermore, the RO should 
ascertain the correct address of the 
appellant.  

2. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



